DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Applicant’s filing date of January 24, 2020 is acknowledged.
Claim Status
Claims Filing Date
August 10, 2022
Amended
1, 8, 9, 12, 24
Cancelled
6, 7, 23
Pending
1-5, 8-22, 24
Withdrawn
9, 18-20
Under Examination
1-5, 8, 10-17, 21, 22, 24


	The applicant argues claim 1 has been amended as supported by claim 6 and [0066] (Remarks pg. 7 para. 7, pg. 13 para. 2).
Withdrawn Claim Rejections - 35 USC § 112
	The following 112(b) rejections are withdrawn due to claim cancellation:
Claim 6 line 3 “low-fluoride”.
Claim 7 lines 1-2 “coating the surface of the intermediate workpiece”.
Claim 23 lines 1-2 “coating the surface of the intermediate workpiece”.
Claim Interpretation
	Claim 12 lines 1-2 recite in the preamble “the raw workpiece is fabricated from an aluminum alloy that includes silicon” and in line 3 the body of the claim refers to “the raw workpiece”. Claim 12 will be given the broadest reasonable interpretation of requiring the raw workpiece in the body of the claim to be fabricated from an aluminum alloy that includes silicon. Any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation. MPEP 2111.02(I).
Response to Arguments
Josefsson 
Applicant’s arguments, see Remarks pg. 8 para. 2, filed August 10, 2022, with respect to the 35 U.S.C. 102(a)(1) or 102(a)(2) rejection under Josefsson have been fully considered and are persuasive.  The rejection has been withdrawn. 
	The applicant persuasively argues Josefsson fails to provide any teaching related to etching the intermediate workpiece with a low-fluoride etchant (Remarks pg. 8 para. 2).
Larsen 
Applicant's arguments filed August 10, 2022 with respect to Larsen have been fully considered but they are not persuasive.
The applicant argues Larsen fails to teach etching the intermediate workpiece with a low-fluoride etchant, wherein the law fluoride etchant is an etchant containing less than 0.4 wt% of fluoride (Remarks pg. 8 para. 3, pg. 13 para. 3).
The examiner respectfully disagrees. Larsen teaches etching using fluoronitric acid (0.4 vol% HF + 35% HNO3) (Experimental: Corrosion Testing).  Converting the vol% of HF taught by Larsen to wt% using an HF density of 1.15 g/L, HNO3 density of 1.51 g/L, and H2O density of 0.997 g/L, results in a 0.39 wt% HF (i.e. less than 0.4 wt%). Further, only a portion of the HF is fluoride, such that it reads on an etchant containing less than 0.4 wt% fluoride.
Uzan in view of Watanabe 
	Applicant's arguments filed August 10, 2022 with respect to Uzan in view of Watanabe have been fully considered but they are not persuasive.
The applicant argues Uzan teaches etching with Flick’s reagent, 90% H2O and 10% HF, which does not read on a low fluoride etchant containing less than 0.4 wt% fluoride (Remarks pg. 13 para. 5).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, the rejection is over Uzan in view of Watanabe. In Uzan the teaching of etching after polishing with Flick’s Reagent (90% H2O, 10% HF) is in preparation for microstructure characterization (2.1 Materials and the AM process para. 6). This is different from etching of the workpiece to remove agglomerated silicon particles disposed on the surface. The rejection relies on Watanabe to teach that the alloy is smut (i.e. etched) with a hydrofluoric acid concentration of 40 mL/L or less (Watanabe [0009], [0015]) to dissolve Si (Watanabe [0010]-[0012]) to improve the surface structure (Watanabe [00001]) by improving sliding characteristics (Watanabe [0007]) and allowing subsequent plating to penetrate into the fine recesses of the remove Si particles, firmly adhering to the Al to increase the bonding strength of the plating film (Watanabe [0012]). Applicant’s specification at [0062] recites that etching to remove agglomerated silicon particles improves adherence of the coating material. Expected beneficial results are evidence of obviousness. MPEP 716.02(c)(II).
In Watanabe the smut treatment of the acidic solution is 600 mL/L or less nitric acid and 40 mL/L or less hydrofluoric acid ([0009], [0015]). Therefore, in 1 L of solution there is 600 mL or less of nitric acid, 40 mL of less of hydrofluoric acid, and balance of water (i.e. 360 mL or more). Using a hydrofluoric acid density of 1.15 g/L, a nitric acid density of 1.51 g/L, and a water density of 0.997 g/L, a wt% of hydrofluoric acid in solution is calculated to be 3.51 wt% or less. Only a portion of the hydrofluoric acid, HF, is fluoride, such that the concentration of fluoride is less than the concentration of the hydrofluoric acid. The fluoride concentration in Watanabe ([0009], [0015]) overlaps with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I).
Li in view of Watanabe 
The applicant argues Watanabe describes a HF acid concentration of 40mL/L or less, which does not read on a flow fluoride etchant containing less than 0.4 wt% fluoride (Remarks pg. 13 para. 6).
The examiner respectfully disagrees. In Watanabe the smut (i.e. etching) treatment of the acidic solution is 600 mL/L or less nitric acid and 40 mL/L or less hydrofluoric acid ([0009], [0015]). Therefore, in 1 L of solution there is 600 mL or less nitric acid, 40 mL of less hydrofluoric acid, and balance of water (i.e. 360 mL or more). Using a hydrofluoric density of 1.15 g/L, a nitric acid density of 1.51 g/L, and a water density of 0.997 g/L, a hydrofluoric acid in solution is calculated to be 3.51 wt% or less. Only a portion of the hydrofluoric acid, HF, is fluoride, such that the concentration of fluoride is less than the concentration of the hydrofluoric acid. The fluoride concentration in Watanabe ([0009], [0015]) overlaps with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I).
New Grounds
 In light of claim amendment and upon further consideration new grounds of rejection over Uzan in view of Watanabe and Eckhard and Li in view of Watanabe and Eckhard is applied.
Claim Objection
Claim 24 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 lines 3-4 “subjecting the raw workpiece to a stress-relief temperature environment; heat-treating the raw workpiece” render the claim indefinite. It is unclear how the raw workpiece can be subject to both a stress-relief temperature environment and heat-treating. It is unclear if the stress-relief temperature environment and heat-treating refer to the same process because they are both performed on the same raw workpiece or if they are different processes. For the purpose of examination claim 12 will be given the broadest reasonable interpretation of requiring subjecting the raw workpiece to a stress-relief temperature environment then heat-treating.
Claims 13-17 are rejected as depending from claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (Larsen et al. Effect of excess silicon and small copper content on intergranular corrosion of 6000-series aluminum alloys. Journal of the Electrochemical Society. 157 (2) C61-C68 (2010).) in view of Watanabe (JP H10-077968 machine translation).
Regarding claim 1, Larsen teaches solution heat treating AlMgSi (6000-series) alloys (i.e. heat-treating the raw workpiece to produce an intermediate workpiece) at 540°C for 30 min (i.e. subjecting the raw workpiece to a first temperature environment for a time period) (Experimental: Test materials, Table 1)then etching intermetallic particles from the surface using fluoronitric acid (0.4 vol % HF + 35% HNO3) (i.e. etching the intermediate workpiece) (Experimental: Corrosion testing) that are Si and MgSi-type (Results: SEM) (i.e. wherein the silicon particles are disposed on a surface of the intermediate workpiece).
Converting the 0.4 vol% of HF (Larsen Experimental: Corrosion testing) to wt% using an HF density of 1.15 g/L, an HNO3 density of 1.51 g/L, and an H2O density of 0.997 g/L, results in a 0.39 wt% HF (i.e. a low-fluoride etchant containing less than 0.4 wt% of fluoride). Further, only a portion of the HF is fluoride, such that it reads on an etchant containing less than 0.4 wt% fluoride. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
The prior art teaches a composition and process (i.e. Al alloy containing Si processed by heat treating; Larsen Experimental: Test materials, Corrosion testing, Results: SEM) that is substantially similar to that claimed. It appears that the function, property, or characteristic of the heat treatment of the prior art is substantially similar to that claimed, including the heat treatment agglomerating a portion of the silicon particles to produce agglomerated silicon particles.
Larsen is silent to coating the surface of the intermediate workpiece to produce the final workpiece by immersing the intermediate workpiece in a bath containing a coating material.
Watanabe teaches an Al-Si alloy ([0001], [0007]) where after removing Si ([0010]-[0012]) the Al-Si alloy is electrolytically plated in a bath ([0014], [0016]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Larsen to electrolytically plate the alloy in a bath because it produces a firmly adhered plating (Watanabe [0012], [0014]) with improved bonding strength (Watanabe [0006]) where plating in Sn improves sliding properties of the fabricated component (Watanabe [0007], [0022]).
Regarding claims 8 and 24, Larsen in view of Watanabe teaches electrolytically plating in a bath (i.e. immersing the intermediate workpiece in a bath containing a coating material) (Watanabe [0014], [0016]).
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (Larsen et al. Effect of excess silicon and small copper content on intergranular corrosion of 6000-series aluminum alloys. Journal of the Electrochemical Society. 157 (2) C61-C68 (2010).) in view of Watanabe (JP H10-077968 machine translation) as applied to claim 1 above, and further in view of Hai (CN 101570838 machine translation).
Regarding claim 2, Larsen teaches solution heat treating at 540°C for 30 min (Experimental: Test materials).
Larsen is silent to heat treating for 1 to 10 hours.
Hai teaches heat treatment of a 6000 series aluminum alloy ([0002], [0006]) including solution treatment at 520 to 580°C for 15 to 240 min (0.25 to 2 hr) ([0009]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Larsen to solution treat for 0.25 to 2 hr because within this time frame for 6000 series aluminum alloys (Larsen abstract; Hai [0002], [0006]) the soluble phase in the aluminum alloy matrix is fully solid-dissolved into the matrix to form solute atoms without causing excessive growth of the alloy grain size or overburning (Hai [0009]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 3,Larsen teaches solution heat treatment followed by water quenching (i.e. hardening) (Experimental: Test materials.)
Regarding claim 4, Larsen teaches artificially aging (Experimental: Test materials).
Regarding claim 5, Larsen teaches artificial aging at 185°C for 5 h to obtain the peak-aged (T6) condition (Experimental: Test materials).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (Larsen et al. Effect of excess silicon and small copper content on intergranular corrosion of 6000-series aluminum alloys. Journal of the Electrochemical Society. 157 (2) C61-C68 (2010).) in view of Watanabe (JP H10-077968 machine translation) as applied to claim 1 above, and further in view of Oide (JP 2000-313947 machine translation).
Regarding claims 10 and 11, Larsen is silent to subjecting the raw workpiece to a stress-relief temperature environment prior to the heat-treating of the raw workpiece.
Oide teaches an Al-Mg-Si based aluminum alloy (6000 series aluminum alloy) ([0006]) that undergoes residual stress after manufacturing at 135 to 300°C for 10 to 180 minutes (0.17 to 3 hours) ([0010]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Larsen to heat treat to release residual stress at 135 to 300°C for 10 to 180 minutes (0.17 to 3 hours) because it efficiently releases complicated, non-uniform residual stress that result from manufacturing (Oide [0010]), ensuring a high quality and dimensionally accurate finished surface (Oide [0001], [0004]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).  
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (Larsen et al. Effect of excess silicon and small copper content on intergranular corrosion of 6000-series aluminum alloys. Journal of the Electrochemical Society. 157 (2) C61-C68 (2010).) in view of Watanabe (JP H10-077968 machine translation) as applied to claim 1 above, and further in view of Li (Li et al. Effect of heat treatment on AlSi10Mg alloy fabricated by selective laser melting: Microstructure evolution, mechanical properties and fracture mechanism. Materials Science & Engineering A 663 (2016) 16-125.).
Regarding claims 21 and 22, Larsen teaches an AlMgSi (6000-series) alloys (abstract, Experimental: Test materials, Table 1), but is silent to employing an additive manufacturing laser powder bed process.
Li teaches selective laser melting of an AlSi10Mg alloy part using a powder bed and laser (abstract, 1. Introduction, 2.1. AlSi10Mg specimens fabricated by SLM).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Larsen to manufacture the AlMgSi alloy using SLM because  it realizes metal components with complex freeform geometries where the process parameters can be modified to have a substantial effect on the resultant mechanical properties of the as-built components (Li 1. Introduction).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen (Larsen et al. Effect of excess silicon and small copper content on intergranular corrosion of 6000-series aluminum alloys. Journal of the Electrochemical Society. 157 (2) C61-C68 (2010).) in view of Watanabe (JP H10-077968 machine translation) and either one of Uzan (Uzan et al. Fatigue of AlSi10Mg specimens fabricated by additive manufacturing selective laser melting (AM-SLM). Materials Science & Engineering A 704 (2017) 229-237.) or Oide (JP 2000-313947 machine translation).
Regarding claim 12, Larsen teaches solution heat treating AlMgSi (6000-series) alloys (i.e. heat-treating the raw workpiece to produce an intermediate workpiece) at 540°C for 30 min (i.e. subjecting the raw workpiece to a first temperature environment for a time period) (Experimental: Test materials, Table 1)then etching intermetallic particles from the surface (i.e. etching the intermediate workpiece) (Experimental: Corrosion testing) that are Si and MgSi-type (Results: SEM) (i.e. wherein the heat-treating agglomerates a portion of the silicon particles to produce agglomerated silicon particles, wherein the agglomerated silicon particles are disposed on a surface of the intermediate workpiece).
Converting the 0.4 vol% of HF (Larsen Experimental: Corrosion testing) to wt% using an HF density of 1.15 g/L, an HNO3 density of 1.51 g/L, and an H2O density of 0.997 g/L, results in a 0.39 wt% HF (i.e. a low-fluoride etchant containing 0.05 to 0.4 wt% fluoride). Further, only a portion of the HF is fluoride, such that it reads on an etchant containing 0.05 to 0.4 wt% fluoride. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
The prior art teaches a composition and process (i.e. Al alloy containing Si processed by heat treating; Larsen Experimental: Test materials, Corrosion testing, Results: SEM) that is substantially similar to that claimed. It appears that the function, property, or characteristic of the heat treatment of the prior art is substantially similar to that claimed, including the heat treatment forming agglomerated silicon particles disposed on a surface.
Larsen is silent to coating the surface of the intermediate workpiece to produce the final workpiece by immersing the intermediate workpiece in a bath containing a coating material.
Watanabe teaches an Al-Si alloy ([0001], [0007]) where after removing Si ([0010]-[0012]) the Al-Si alloy is electrolytically plated in a bath ([0014], [0016]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Larsen to electrolytically plate the alloy in a bath because it produces a firmly adhered plating (Watanabe [0012], [0014]) with improved bonding strength (Watanabe [0006]) where plating in Sn improves sliding properties of the fabricated component (Watanabe [0007], [0022]).
Larsen is silent to subjecting the raw workpiece to a stress-relief temperature environment.
Uzan teaches an AlSi10Mg sample (abstract) subject to stress relief (SR) treatment then hot isostatic press (HIP)  treatment (i.e. heat-treating) (2. Experimental: 2.1 Materials and the AM process) where separated Si particles form and increase in size after SR and HIP at 500°C (3.2 Macro- and microstructures of the specimens, 4. Discussion).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Larsen to perform a stress relief  treatment before heat treatment because it reduces residual stress (Uzan 2.1. Materials and the AM process). 
Alternatively, Oide teaches an Al-Mg-Si based aluminum alloy (6000 series aluminum alloy) ([0006]) that undergoes residual stress after manufacturing at 135 to 300°C for 10 to 180 minutes (0.17 to 3 hours) ([0010]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Larsen to heat treat to release residual stress at 135 to 300°C for 10 to 180 minutes (0.17 to 3 hours) because it efficiently releases complicated, non-uniform residual stress that result from manufacturing (Oide [0010]), ensuring a high quality and dimensionally accurate finished surface (Oide [0001], [0004]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).  
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (Larsen et al. Effect of excess silicon and small copper content on intergranular corrosion of 6000-series aluminum alloys. Journal of the Electrochemical Society. 157 (2) C61-C68 (2010).) in view of Watanabe (JP H10-077968 machine translation) and either one of Uzan (Uzan et al. Fatigue of AlSi10Mg specimens fabricated by additive manufacturing selective laser melting (AM-SLM). Materials Science & Engineering A 704 (2017) 229-237.) or Oide (JP 2000-313947 machine translation) as applied to claim 12 above, and further in view of Hai (CN 101570838 machine translation).
Regarding claims 13 and 14, Larsen teaches solution heat treating at 540°C for 30 min, water quenching (i.e. hardening the raw workpiece), then artificial aging at 185°C for 5 h to obtain the peak-aged (T6) condition (Experimental: Test materials) 
Larsen is silent to heat treating for 1 to 10 hours (claim 13).
Hai teaches heat treatment of a 6000 series aluminum alloy ([0002], [0006]) including solution treatment at 520 to 580 C for 15 to 240 min (0.25 to 2 hr) ([0009]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Larsen to solution treat for 0.25 to 2 hr because within this time frame for 6000 series aluminum alloys (Larsen abstract; Hai [0002], [0006]) the soluble phase in the aluminum alloy matrix is fully solid-dissolved into the matrix to form solute atoms without causing excessive growth of the alloy grain size or overburning (Hai [0009]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (Larsen et al. Effect of excess silicon and small copper content on intergranular corrosion of 6000-series aluminum alloys. Journal of the Electrochemical Society. 157 (2) C61-C68 (2010).) in view of Watanabe (JP H10-077968 machine translation) and either one of Uzan (Uzan et al. Fatigue of AlSi10Mg specimens fabricated by additive manufacturing selective laser melting (AM-SLM). Materials Science & Engineering A 704 (2017) 229-237.) or Oide (JP 2000-313947 machine translation) as applied to claim 12 above, and further in view of Li (Li et al. Effect of heat treatment on AlSi10Mg alloy fabricated by selective laser melting: Microstructure evolution, mechanical properties and fracture mechanism. Materials Science & Engineering A 663 (2016) 16-125.).
Regarding claims 15 and 16, Larsen is silent to employing an additive manufacturing laser powder bed process to fabricate the raw workpiece from the aluminum alloy that includes silicon.
Uzan teaches forming an AlSi10Mg sample by additive manufacturing selective laser melting (AM-SLM) (abstract, 2.1. Materials and the AM process).
Li teaches selective laser melting of an AlSi10Mg alloy part using a powder bed and laser (abstract, 1. Introduction, 2.1. AlSi10Mg specimens fabricated by SLM).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Larsen to manufacture the AlMgSi alloy using SLM because  it realizes metal components with complex freeform geometries where the process parameters can be modified to have a substantial effect on the resultant mechanical properties of the as-built components (Li 1. Introduction).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen (Larsen et al. Effect of excess silicon and small copper content on intergranular corrosion of 6000-series aluminum alloys. Journal of the Electrochemical Society. 157 (2) C61-C68 (2010).) in view of Watanabe (JP H10-077968 machine translation) and Uzan (Uzan et al. Fatigue of AlSi10Mg specimens fabricated by additive manufacturing selective laser melting (AM-SLM). Materials Science & Engineering A 704 (2017) 229-237.) as applied to claim 12 above, and further in view of Oide (JP 2000-313947 machine translation).
Regarding claim 17, Larsen in view of Uzan teaches stress relief at 300°C for 2 h (Uzan 2.1. Materials and the AM process), but is silent to stress relief for 0.5 to 0.8 hours.
Oide teaches an Al-Mg-Si based aluminum alloy (6000 series aluminum alloy) ([0006]) that undergoes residual stress after manufacturing at 135 to 300°C for 10 to 180 minutes (0.17 to 3 hours) ([0010]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Larsen in view of Uzan to heat treat to release residual stress for 10 to 180 minutes (0.17 to 3 hours) because it efficiently releases complicated, non-uniform residual stress that result from manufacturing (Oide [0010]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen (Larsen et al. Effect of excess silicon and small copper content on intergranular corrosion of 6000-series aluminum alloys. Journal of the Electrochemical Society. 157 (2) C61-C68 (2010).) in view of Watanabe (JP H10-077968 machine translation) and Oide (JP 2000-313947 machine translation).
Regarding claim 17, Larsen in view of Oide teaches stress relief at 135 to 300°C for 10 to 180 minutes (0.17 to 3 hours) (Oide [0010]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 1-3, 8, 10, 12, 15, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Uzan (Uzan et al. Fatigue of AlSi10Mg specimens fabricated by additive manufacturing selective laser melting (AM-SLM). Materials Science & Engineering A 704 (2017) 229-237.) in view of Watanabe (JP H10-077968 machine translation).
Regarding claims 1, 8, 12, and 24, Uzan teaches an AlSi10Mg sample (i.e. raw workpiece fabricated from an aluminum alloy that includes silicon) (abstract) subject to stress relief (SR) treatment (i.e. subjecting the raw workpiece to a stress-relief temperature environment) then hot isostatic press (HIP)  treatment (i.e. heat-treating the raw workpiece to produce an intermediate workpiece) (2. Experimental: 2.1 Materials and the AM process) where separated Si particles form and increase in size after SR and HIP at 500°C (i.e. wherein the heat treating includes subjecting the raw workpiece to a first temperature environment for a time period, wherein the first temperature environment produces  the intermediate workpiece including agglomerated silicon particles disposed on the surface thereof) (3.2 Macro- and microstructures of the specimens, 4. Discussion).
Uzan is silent to removing the agglomerated silicon particles disposed on the surface of the intermediate workpiece.
Watanabe teaches improved surface structure of an Al-Si alloy ([0001]) manufactured by heat treatment such as annealing ([0013]) where Si particles cause unevenness of the surface ([0005]) and the alloy is smut with a hydrofluoric acid concentration of 40 mL/L or less ([0009], [0015]) to dissolve Si ([0010]-[0012]) that is then electrolytically plated in a bath ([0014], [0016]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in the process of Uzan to remove the Si particles formed on the surface because it improves the surface structure (Watanabe [0001]) improving sliding characteristics (Watanabe [0007]) allowing subsequent plating to penetrate into the fine recesses of the removed Si particles, firmly adhering to the Al to increase the bonding strength of the plating film (Watanabe [0012]).
In Watanabe the smut treatment of the acidic solution is 600 mL/L or less nitric acid and 40 mL/L or less hydrofluoric acid ([0009], [0015]). Therefore, in 1 L of solution there is 600 mL or less nitric acid, 40 mL of less hydrofluoric acid, and balance of water (i.e. 360 mL or more). Using a hydrofluoric acid density of 1.15 g/L, a nitric acid density of 1.51 g/L, and a water density of 0.997 g/L results in a wt% of hydrofluoric acid in solution of 3.51 wt% or less. Only a portion of the hydrofluoric acid, HF, is fluoride, such that the concentration of fluoride is less than the concentration of the hydrofluoric acid. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Uzan is silent to coating the surface of the intermediate workpiece by immersing the intermediate workpiece in a bath containing a coating material.
Watanabe teaches after removing Si ([0010]-[0012]) electrolytically plating the Al-Si alloy  in a bath ([0014], [0016]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Uzan to electrolytically plate the sample in a bath because it produces a firmly adhered plating (Watanabe [0012], [0014]) with improved bonding strength (Watanabe [0006]) where plating in Sn improves sliding properties of the fabricated component (Watanabe [0007], [0022]).
Regarding claim 2, Uzan teaches  HIP at 500°C for 2 hours (i.e. subjecting the raw workpiece to a temperature environment of 400 to 550°C for 1 to 10 hours) (2. Experimental: 2.1 Materials and the AM process).
Regarding claim 3, Uzan teaches HIP at 500°C for 2 hours (i.e. subjecting the raw workpiece to a temperature environment of 400 to 550°C for 1 to 10 hours) (2. Experimental: 2.1 Materials and the AM process) to produce silicon particles that are fully separated (i.e. hardening the workpiece) (3 Results: 3.2 Macro- and microstructures of the specimens, 4. Discussion).
Regarding claim 10, Uzan teaches stress relief treatment at 300°C for 2 hours (2.1. Materials and the AM process).
Regarding claim 15, Uzan teaches fabrication by additive manufacturing of selective laser melting to form the AlSi10Mg sample (title, abstract, 2. Experimental: 2.1 Materials and the AM process).
Regarding claim 16, Uzan teaches fabrication by additive manufacturing of selective laser melting (i.e. a laser powder bed process) (title, abstract, 2. Experimental: 2.1 Materials and the AM process).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Uzan (Uzan et al. Fatigue of AlSi10Mg specimens fabricated by additive manufacturing selective laser melting (AM-SLM). Materials Science & Engineering A 704 (2017) 229-237.) in view of Watanabe (JP H10-077968 machine translation) as applied to claim 3 above, and further in view of Li (Li et al. Effect of heat treatment on AlSi10Mg alloy fabricated by selective laser melting: Microstructure evolution, mechanical properties and fracture mechanism. Materials Science & Engineering A 663 (2016) 16-125.).
Regarding claims 4 and 5, Uzan is silent to subjecting the raw workpiece to an aging process.
Li teaches solution treatment and aging at 180°C for 12 h of an AlSi10Mg specimen (2.2. Heat treatment of SLM-produced AlSi10Mg specimens).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Uzan to age the workpiece because it decreases the solubility of Si atoms in the Al matrix and further coarsens the Si particles (Li Abstract, 4.2. Mechanisms for formation and growth of eutectic Si particles), where the morphology and size of the Si most significantly affect the mechanical properties and modification improves the mechanical properties, such as ductility (Li 1. Introduction, 5. Conclusions) and the decrease in number of Si particles and increase in size reduced localized stress or strain (Li 3.3 Mechanical properties). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Uzan (Uzan et al. Fatigue of AlSi10Mg specimens fabricated by additive manufacturing selective laser melting (AM-SLM). Materials Science & Engineering A 704 (2017) 229-237.) in view of Watanabe (JP H10-077968 machine translation) as applied to claim 10 above, and further in view of Oide (JP 2000-313947 machine translation).
Regarding claim 11, Uzan teaches stress relief treatment at 300°C for 2 hours (2.1. Materials and the AM process), but is silent to stress relief being for 0.5 to 0.8 hours.
Oide teaches an Al-Mg-Si based aluminum alloy (6000 series aluminum alloy) ([0006]) that undergoes residual stress after manufacturing at 135 to 300°C for 10 to 180 minutes (0.17 to 3 hours) ([0010]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Uzan in view of Watanabe to heat treat to release residual stress for 10 to 180 minutes (0.17 to 3 hours) because it efficiently releases complicated, non-uniform residual stress that result from manufacturing (Oide [0010]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).  
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Uzan (Uzan et al. Fatigue of AlSi10Mg specimens fabricated by additive manufacturing selective laser melting (AM-SLM). Materials Science & Engineering A 704 (2017) 229-237.) in view of Watanabe (JP H10-077968 machine translation) as applied to claim 12 above, and further in view of Li (Li et al. Effect of heat treatment on AlSi10Mg alloy fabricated by selective laser melting: Microstructure evolution, mechanical properties and fracture mechanism. Materials Science & Engineering A 663 (2016) 16-125.).
Regarding claims 13 and 14, Uzan teaches HIP at 500°C for 2 hours (i.e. subjecting the raw workpiece to a temperature environment of 400 to 550°C for 1 to 10 hours) (2. Experimental: 2.1 Materials and the AM process) to produce silicon particles that are fully separated (i.e. hardening the workpiece) (3 Results: 3.2 Macro- and microstructures of the specimens, 4. Discussion), but is silent to subjecting the raw workpiece to an aging process.
Li teaches solution treatment and aging at 180°C for 12 h of an AlSi10Mg specimen (2.2. Heat treatment of SLM-produced AlSi10Mg specimens).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Uzan to age the workpiece because  it decreases the solubility of Si atoms in the Al matrix and further coarsens the Si particles (Li Abstract, 4.2. Mechanisms for formation and growth of eutectic Si particles), where the morphology and size of the Si most significantly affect the mechanical properties and modification improves the mechanical properties, such as ductility (Li 1. Introduction, 5. Conclusions) and the decrease in number of Si particles and increase in size reduced localized stress or strain (Li 3.3 Mechanical properties). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Uzan (Uzan et al. Fatigue of AlSi10Mg specimens fabricated by additive manufacturing selective laser melting (AM-SLM). Materials Science & Engineering A 704 (2017) 229-237.) in view of Watanabe (JP H10-077968 machine translation) as applied to claim 12 above, and further in view of Oide (JP 2000-313947 machine translation).
Regarding claim 17, Uzan teaches stress relief at 300°C for 2 hours (2. Experimental: 2.1. Materials and the AM process), but is silent to stress relief for 0.5 to 0.8 hours.
Oide teaches an Al-Mg-Si based aluminum alloy (6000 series aluminum alloy) ([0006]) that undergoes residual stress after manufacturing at 135 to 300°C for 10 to 180 minutes (0.17 to 3 hours) ([0010]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Uzan in view of Watanabe to heat treat to release residual stress for 10 to 180 minutes (0.17 to 3 hours) because it efficiently releases complicated, non-uniform residual stress that result from manufacturing (Oide [0010]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).  
Claims 1-3, 8, 10, 12, 15, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Uzan (Uzan et al. Fatigue of AlSi10Mg specimens fabricated by additive manufacturing selective laser melting (AM-SLM). Materials Science & Engineering A 704 (2017) 229-237.) in view of Watanabe (JP H10-077968 machine translation) and Eckhard (US 2018/0222151).
In the event it is determined that the fluoride content of the etchant of Watanabe does not read on that claimed, then the below rejection in view of Eckhard is applied.
Regarding claims 1, 8, 12, and 24, Uzan teaches an AlSi10Mg sample (i.e. raw workpiece fabricated from an aluminum alloy that includes silicon) (abstract) subject to stress relief (SR) treatment (i.e. subjecting the raw workpiece to a stress-relief temperature environment) then hot isostatic press (HIP)  treatment (i.e. heat-treating the raw workpiece to produce an intermediate workpiece) (2. Experimental: 2.1 Materials and the AM process) where separated Si particles form and increase in size after SR and HIP at 500°C (i.e. wherein the heat treating includes subjecting the raw workpiece to a first temperature environment for a time period, wherein the first temperature environment produces  the intermediate workpiece including agglomerated silicon particles disposed on the surface thereof) (3.2 Macro- and microstructures of the specimens, 4. Discussion).
Uzan is silent to removing the agglomerated silicon particles disposed on the surface of the intermediate workpiece.
Watanabe teaches improved surface structure of an Al-Si alloy ([0001]) manufactured by heat treatment such as annealing ([0013]) where Si particles cause unevenness of the surface ([0005]) and the alloy is smut with a hydrofluoric acid concentration of 40 mL/L or less ([0009], [0015]) to dissolve Si ([0010]-[0012]) that is then electrolytically plated in a bath ([0014], [0016]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in the process of Uzan to remove the Si particles formed on the surface because it improves the surface structure (Watanabe [0001]) improving sliding characteristics (Watanabe [0007]) allowing subsequent plating to penetrate into the fine recesses of the removed Si particles, firmly adhering to the Al to increase the bonding strength of the plating film (Watanabe [0012]).
Uzan in view of Watanabe teaches a hydrofluoric acid concentration of 40 mL/L or less (Watanabe [0009], [0015]), but is silent to the etching containing less than 0.4 wt% fluoride (claim 1) or 0.05 to 0.4 wt% fluoride (claim 12).
Eckhard teaches an aluminum solder alloy including Si ([0017], [0018]) with a surface that is pickled by an acid ([0025], [0028]) with 20 ppm (0.002 wt%) to 3 wt% HF and particularly preferably 300 to 480 ppm (0.03 to 0.048 wt%) ([0124], [0125], [0133], [0134]) and 0.1 to 20 wt% nitric acid ([0137]).
It would have been obvious to one of ordinary skill in the art for the HF concentration in Uzan in view of Watanabe to be 20 ppm (0.002 wt%) to 3 wt% and particularly preferably 300 to 480 ppm (0.03 to 0.048 wt%) because pickling aluminum containing silicon (Eckhard [0017], [0018]) with an acid improves surface quality in thermal joining (Eckhard [0128]) where high concentrations of HF are not desirable for economic or ecological reasons (Eckhard [0134]) and an improved result in achieved when HF is used in combination with HNO3 (Eckhard [0137]). In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). Further, with respect to claim 12 reciting 0.05 to 0.4 wt% fluoride and the particularly preferred range of 300 to 480 ppm (0.03 to 0.048 wt%) (Eckhard [0017], [0018]) the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap but are close. MPEP 2144.05(I). 
Uzan is silent to coating the surface of the intermediate workpiece by immersing the intermediate workpiece in a bath containing a coating material.
Watanabe teaches after removing Si ([0010]-[0012]) electrolytically plating the Al-Si alloy  in a bath ([0014], [0016]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Uzan to electrolytically plate the sample in a bath because it produces a firmly adhered plating (Watanabe [0012], [0014]) with improved bonding strength (Watanabe [0006]) where plating in Sn improves sliding properties of the fabricated component (Watanabe [0007], [0022]).
Regarding claim 2, Uzan teaches  HIP at 500°C for 2 hours (i.e. subjecting the raw workpiece to a temperature environment of 400 to 550°C for 1 to 10 hours) (2. Experimental: 2.1 Materials and the AM process).
Regarding claim 3, Uzan teaches HIP at 500°C for 2 hours (i.e. subjecting the raw workpiece to a temperature environment of 400 to 550°C for 1 to 10 hours) (2. Experimental: 2.1 Materials and the AM process) to produce silicon particles that are fully separated (i.e. hardening the workpiece) (3 Results: 3.2 Macro- and microstructures of the specimens, 4. Discussion).
Regarding claim 10, Uzan teaches stress relief treatment at 300°C for 2 hours (2.1. Materials and the AM process).
Regarding claim 15, Uzan teaches fabrication by additive manufacturing of selective laser melting to form the AlSi10Mg sample (title, abstract, 2. Experimental: 2.1 Materials and the AM process).
Regarding claim 16, Uzan teaches fabrication by additive manufacturing of selective laser melting (i.e. a laser powder bed process) (title, abstract, 2. Experimental: 2.1 Materials and the AM process).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Uzan (Uzan et al. Fatigue of AlSi10Mg specimens fabricated by additive manufacturing selective laser melting (AM-SLM). Materials Science & Engineering A 704 (2017) 229-237.) in view of Watanabe (JP H10-077968 machine translation) and Eckhard (US 2018/0222151) as applied to claim 3 above, and further in view of Li (Li et al. Effect of heat treatment on AlSi10Mg alloy fabricated by selective laser melting: Microstructure evolution, mechanical properties and fracture mechanism. Materials Science & Engineering A 663 (2016) 16-125.).
Regarding claims 4 and 5, Uzan is silent to subjecting the raw workpiece to an aging process.
Li teaches solution treatment and aging at 180°C for 12 h of an AlSi10Mg specimen (2.2. Heat treatment of SLM-produced AlSi10Mg specimens).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Uzan to age the workpiece because it decreases the solubility of Si atoms in the Al matrix and further coarsens the Si particles (Li Abstract, 4.2. Mechanisms for formation and growth of eutectic Si particles), where the morphology and size of the Si most significantly affect the mechanical properties and modification improves the mechanical properties, such as ductility (Li 1. Introduction, 5. Conclusions) and the decrease in number of Si particles and increase in size reduced localized stress or strain (Li 3.3 Mechanical properties). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Uzan (Uzan et al. Fatigue of AlSi10Mg specimens fabricated by additive manufacturing selective laser melting (AM-SLM). Materials Science & Engineering A 704 (2017) 229-237.) in view of Watanabe (JP H10-077968 machine translation), and Eckhard (US 2018/0222151) as applied to claim 10 above, and further in view of Oide (JP 2000-313947 machine translation).
Regarding claim 11, Uzan teaches stress relief treatment at 300°C for 2 hours (2.1. Materials and the AM process), but is silent to stress relief being for 0.5 to 0.8 hours.
Oide teaches an Al-Mg-Si based aluminum alloy (6000 series aluminum alloy) ([0006]) that undergoes residual stress after manufacturing at 135 to 300°C for 10 to 180 minutes (0.17 to 3 hours) ([0010]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Uzan in view of Watanabe and Li to heat treat to release residual stress for 10 to 180 minutes (0.17 to 3 hours) because it efficiently releases complicated, non-uniform residual stress that result from manufacturing (Oide [0010]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).  
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Uzan (Uzan et al. Fatigue of AlSi10Mg specimens fabricated by additive manufacturing selective laser melting (AM-SLM). Materials Science & Engineering A 704 (2017) 229-237.) in view of Watanabe (JP H10-077968 machine translation) and Eckhard (US 2018/0222151) as applied to claim 12 above, and further in view of Li (Li et al. Effect of heat treatment on AlSi10Mg alloy fabricated by selective laser melting: Microstructure evolution, mechanical properties and fracture mechanism. Materials Science & Engineering A 663 (2016) 16-125.).
Regarding claims 13 and 14, Uzan teaches HIP at 500°C for 2 hours (i.e. subjecting the raw workpiece to a temperature environment of 400 to 550°C for 1 to 10 hours) (2. Experimental: 2.1 Materials and the AM process) to produce silicon particles that are fully separated (i.e. hardening the workpiece) (3 Results: 3.2 Macro- and microstructures of the specimens, 4. Discussion), but is silent to subjecting the raw workpiece to an aging process.
Li teaches solution treatment and aging at 180°C for 12 h of an AlSi10Mg specimen (2.2. Heat treatment of SLM-produced AlSi10Mg specimens).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Uzan to age the workpiece because  it decreases the solubility of Si atoms in the Al matrix and further coarsens the Si particles (Li Abstract, 4.2. Mechanisms for formation and growth of eutectic Si particles), where the morphology and size of the Si most significantly affect the mechanical properties and modification improves the mechanical properties, such as ductility (Li 1. Introduction, 5. Conclusions) and the decrease in number of Si particles and increase in size reduced localized stress or strain (Li 3.3 Mechanical properties). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Uzan (Uzan et al. Fatigue of AlSi10Mg specimens fabricated by additive manufacturing selective laser melting (AM-SLM). Materials Science & Engineering A 704 (2017) 229-237.) in view of Watanabe (JP H10-077968 machine translation) and Eckhard (US 2018/0222151) as applied to claim 12 above, and further in view of Oide (JP 2000-313947 machine translation).
Regarding claim 17, Uzan teaches stress relief at 300°C for 2 hours (2. Experimental: 2.1. Materials and the AM process), but is silent to stress relief for 0.5 to 0.8 hours.
Oide teaches an Al-Mg-Si based aluminum alloy (6000 series aluminum alloy) ([0006]) that undergoes residual stress after manufacturing at 135 to 300°C for 10 to 180 minutes (0.17 to 3 hours) ([0010]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Uzan in view of Watanabe to heat treat to release residual stress for 10 to 180 minutes (0.17 to 3 hours) because it efficiently releases complicated, non-uniform residual stress that result from manufacturing (Oide [0010]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).  
Claims 1-5, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Li (Li et al. Effect of heat treatment on AlSi10Mg alloy fabricated by selective laser melting: Microstructure evolution, mechanical properties and fracture mechanism. Materials Science & Engineering A 663 (2016) 16-125.) in view of Watanabe (JP H10-077968 machine translation).
Regarding claims 1, 8, and 24, Li teaches solution treatment of an AlSi10Mg specimen (i.e. heat-treating the raw workpiece to produce an intermediate workpiece) (2.2. Heat treatment of SLM-produced AlSi10Mg specimens) where after heat treatment the Si solid solubility in the Al matrix significantly decreases and Si precipitates out from the Al matrix (3.1. XRD analysis) such that fine Si particles form and are evenly distributed on the surface of the Al matrix (3.2. Microstructure characterization) (i.e. wherein the heat-treating includes subjecting the raw workpiece to a first temperature environment for a time period to agglomerate a portion of the silicon particles to produce agglomerated silicon particles, wherein the agglomerated silicon particles are disposed on a surface of the intermediate workpiece).
Li is silent to removing the agglomerated silicon particles that are disposed on the surface of the intermediate workpiece.
Watanabe teaches improved surface structure of an Al-Si alloy ([0001]) manufactured by heat treatment such as annealing ([0013]) where Si particles cause unevenness of the surface ([0005]) and the alloy is smut with a hydrofluoric acid concentration of 40 mL/L or less ([0009], [0015]) to dissolve Si ([0010]-[0012]) that is then electrolytically plated in a bath ([0014], [0016]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in the process of Li to remove the Si particles formed on the surface because it improves the surface structure (Watanabe [0001]) improving sliding characteristics (Watanabe [0007]) allowing subsequent plating to penetrate into the fine recesses of the removed Si particles, firmly adhering to the Al to increase the bonding strength of the plating film (Watanabe [0012]).
In Watanabe the smut treatment of the acidic solution is 600 mL/L or less nitric acid and 40 mL/L or less hydrofluoric acid ([0009], [0015]). Therefore, in 1 L of solution there is 600 mL or less nitric acid, 40 mL of less hydrofluoric acid, and balance of water (i.e. 360 mL or more). Using a hydrofluoric acid density of 1.15 g/L, a nitric acid density of 1.51 g/L, and a water density of 0.997 g/L results in a wt% of hydrofluoric acid in solution of 3.51 wt% or less. Only a portion of the hydrofluoric acid, HF, is fluoride, such that the concentration of fluoride is less than the concentration of the hydrofluoric acid. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Li is silent to coating the surface of the intermediate workpiece by immersing the intermediate workpiece in a bath containing a coating material.
Watanabe teaches after removing Si ([0010]-[0012]) electrolytically plating the Al-Si alloy  in a bath ([0014], [0016]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Li to electrolytically plate the sample in a bath because it produces a firmly adhered plating (Watanabe [0012], [0014]) with improved bonding strength (Watanabe [0006]) where plating in Sn improves sliding properties of the fabricated component (Watanabe [0007], [0022]).
Regarding claim 2, Li teaches solution treating at 450, 500, and 550°C for 2 hours (2.2. Heat treatment of SLM-produced AlSi10Mg specimens).
Regarding claim 3, Li teaches water quenching following solution treatment (2.2. Heat treatment of SLM-produced AlSi10Mg specimens).
Regarding claims 4 and 5, Li teaches aging at 180°C for 12 h (2.2. Heat treatment of SLM-produced AlSi10Mg specimens).
Regarding claims 21 and 22, Li teaches fabricating AlSi10Mg specimens by SLM (selective laser melting) using a powder bed and laser (abstract, 1. Introduction, 2.1. AlSi10Mg specimens fabricated by SLM).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li (Li et al. Effect of heat treatment on AlSi10Mg alloy fabricated by selective laser melting: Microstructure evolution, mechanical properties and fracture mechanism. Materials Science & Engineering A 663 (2016) 16-125.) in view of Watanabe (JP H10-077968 machine translation) as applied to claim 1 above, and further in view of Uzan (Uzan et al. Fatigue of AlSi10Mg specimens fabricated by additive manufacturing selective laser melting (AM-SLM). Materials Science & Engineering A 704 (2017) 229-237.).
Regarding claim 10, Li is silent to stress relieving the raw workpiece.
Uzan teaches an AlSi10Mg sample (abstract)  subject to stress relief treatment  prior to heating at 500°C (2.1. Materials and the AM process).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Li to stress relieve the sample prior to heat treatment because it reduces residual stress (Uzan 2.1. Materials and the AM process).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li (Li et al. Effect of heat treatment on AlSi10Mg alloy fabricated by selective laser melting: Microstructure evolution, mechanical properties and fracture mechanism. Materials Science & Engineering A 663 (2016) 16-125.) in view of Watanabe (JP H10-077968 machine translation) and Uzan (Uzan et al. Fatigue of AlSi10Mg specimens fabricated by additive manufacturing selective laser melting (AM-SLM). Materials Science & Engineering A 704 (2017) 229-237.) as applied to claim 10 above, and further in view of Oide (JP 2000-313947 machine translation).
Regarding claim 11, Li in view of Uzan teaches stress relief treatment at 300°C for 2 h (Uzan 2.1. Materials and the AM process), but is silent to it being for 0.5 to 0.8 hours.
Oide teaches an Al-Mg-Si based aluminum alloy (6000 series aluminum alloy) ([0006]) that undergoes residual stress after manufacturing at 135 to 300°C for 10 to 180 minutes (0.17 to 3 hours) ([0010]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Uzan in view of Watanabe to heat treat to release residual stress for 10 to 180 minutes (0.17 to 3 hours) because it efficiently releases complicated, non-uniform residual stress that result from manufacturing (Oide [0010]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).  
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li (Li et al. Effect of heat treatment on AlSi10Mg alloy fabricated by selective laser melting: Microstructure evolution, mechanical properties and fracture mechanism. Materials Science & Engineering A 663 (2016) 16-125.) in view of Uzan (Uzan et al. Fatigue of AlSi10Mg specimens fabricated by additive manufacturing selective laser melting (AM-SLM). Materials Science & Engineering A 704 (2017) 229-237.) and Watanabe (JP H10-077968 machine translation).
Regarding claim 12, Li teaches solution treatment of an AlSi10Mg specimen (i.e. heat-treating the raw workpiece to produce an intermediate workpiece) (2.2. Heat treatment of SLM-produced AlSi10Mg specimens) where after heat treatment the Si solid solubility in the Al matrix significantly decreases and Si precipitates out from the Al matrix (3.1. XRD analysis) such that fine Si particles form and are evenly distributed on the surface of the Al matrix (3.2. Microstructure characterization) (i.e. wherein the heat-treating includes subjecting the raw workpiece to a first temperature environment for a time period to agglomerate a portion of the silicon particles to produce agglomerated silicon particles, wherein the agglomerated silicon particles are disposed on a surface of the intermediate workpiece).
Li is silent to stress reliving the raw workpiece.
Uzan teaches an AlSi10Mg sample (abstract)  subject to stress relief treatment  prior to heating at 500°C (2.1. Materials and the AM process).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Li to stress relieve the sample prior to heat treatment because it reduces residual stress (Uzan 2.1. Materials and the AM process).
Li is silent to removing the agglomerated silicon particles that are disposed on the surface of the intermediate workpiece.
Watanabe teaches improved surface structure of an Al-Si alloy ([0001]) manufactured by heat treatment such as annealing ([0013]) where Si particles cause unevenness of the surface ([0005]) and the alloy is smut with a hydrofluoric acid concentration of 40 mL/L or less ([0009], [0015]) to dissolve Si ([0010]-[0012]) that is then electrolytically plated in a bath ([0014], [0016]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in the process of Li to remove the Si particles formed on the surface because it improves the surface structure (Watanabe [0001]) improving sliding characteristics (Watanabe [0007]) allowing subsequent plating to penetrate into the fine recesses of the removed Si particles, firmly adhering to the Al to increase the bonding strength of the plating film (Watanabe [0012]).
In Watanabe the smut treatment of the acidic solution is 600 mL/L or less nitric acid and 40 mL/L or less hydrofluoric acid ([0009], [0015]). Therefore, in 1 L of solution there is 600 mL or less nitric acid, 40 mL of less hydrofluoric acid, and balance of water (i.e. 360 mL or more). Using a hydrofluoric acid density of 1.15 g/L, a nitric acid density of 1.51 g/L, and a water density of 0.997 g/L results in a wt% of hydrofluoric acid in solution of 3.51 wt% or less. Only a portion of the hydrofluoric acid, HF, is fluoride, such that the concentration of fluoride is less than the concentration of the hydrofluoric acid. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Li is silent to coating the surface of the intermediate workpiece by immersing the intermediate workpiece in a bath containing a coating material.
Watanabe teaches after removing Si ([0010]-[0012]) electrolytically plating the Al-Si alloy  in a bath ([0014], [0016]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Li to electrolytically plate the sample in a bath because it produces a firmly adhered plating (Watanabe [0012], [0014]) with improved bonding strength (Watanabe [0006]) where plating in Sn improves sliding properties of the fabricated component (Watanabe [0007], [0022]).
Regarding claims 13 and 14, Li teaches solution treating at 450, 500, and 550°C for 2 hours, water quenching (i.e. hardening), then aging at 180°C for 12 h (2.2. Heat treatment of SLM-produced AlSi10Mg specimens).
Regarding claims 15 and 16, Li teaches fabricating the AlSi10Mg specimen by SLM (selective laser melting) using a powder bed and laser (abstract, 1. Introduction, 2.1. AlSi10Mg specimens fabricated by SLM).
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Li (Li et al. Effect of heat treatment on AlSi10Mg alloy fabricated by selective laser melting: Microstructure evolution, mechanical properties and fracture mechanism. Materials Science & Engineering A 663 (2016) 16-125.) in view of Uzan (Uzan et al. Fatigue of AlSi10Mg specimens fabricated by additive manufacturing selective laser melting (AM-SLM). Materials Science & Engineering A 704 (2017) 229-237.) and Watanabe (JP H10-077968 machine translation) as applied to claim 12 above, and further in view of Oide (JP 2000-313947 machine translation).
Regarding claim 17, Li in view of Uzan teaches stress relief treatment at 300°C for 2 h (Uzan 2.1. Materials and the AM process), but is silent to it being for 0.5 to 0.8 hours.
 Oide teaches an Al-Mg-Si based aluminum alloy (6000 series aluminum alloy) ([0006]) that undergoes residual stress after manufacturing at 135 to 300°C for 10 to 180 minutes (0.17 to 3 hours) ([0010]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Uzan in view of Watanabe to heat treat to release residual stress for 10 to 180 minutes (0.17 to 3 hours) because it efficiently releases complicated, non-uniform residual stress that result from manufacturing (Oide [0010]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).  
Claims 1-5, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Li (Li et al. Effect of heat treatment on AlSi10Mg alloy fabricated by selective laser melting: Microstructure evolution, mechanical properties and fracture mechanism. Materials Science & Engineering A 663 (2016) 16-125.) in view of Watanabe (JP H10-077968 machine translation) and Eckhard (US 2018/0222151).
In the event it is determined that the fluoride content of the etchant of Watanabe does not read on that claimed, then the below rejection in view of Eckhard is applied.
Regarding claims 1, 8, and 24, Li teaches solution treatment of an AlSi10Mg specimen (i.e. heat-treating the raw workpiece to produce an intermediate workpiece) (2.2. Heat treatment of SLM-produced AlSi10Mg specimens) where after heat treatment the Si solid solubility in the Al matrix significantly decreases and Si precipitates out from the Al matrix (3.1. XRD analysis) such that fine Si particles form and are evenly distributed on the surface of the Al matrix (3.2. Microstructure characterization) (i.e. wherein the heat-treating includes subjecting the raw workpiece to a first temperature environment for a time period to agglomerate a portion of the silicon particles to produce agglomerated silicon particles, wherein the agglomerated silicon particles are disposed on a surface of the intermediate workpiece).
Li is silent to removing the agglomerated silicon particles that are disposed on the surface of the intermediate workpiece.
Watanabe teaches improved surface structure of an Al-Si alloy ([0001]) manufactured by heat treatment such as annealing ([0013]) where Si particles cause unevenness of the surface ([0005]) and the alloy is smut with a hydrofluoric acid concentration of 40 mL/L or less ([0009], [0015]) to dissolve Si ([0010]-[0012]) that is then electrolytically plated in a bath ([0014], [0016]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in the process of Li to remove the Si particles formed on the surface because it improves the surface structure (Watanabe [0001]) improving sliding characteristics (Watanabe [0007]) allowing subsequent plating to penetrate into the fine recesses of the removed Si particles, firmly adhering to the Al to increase the bonding strength of the plating film (Watanabe [0012]).
Uzan in view of Watanabe teaches a hydrofluoric acid concentration of 40 mL/L or less (Watanabe [0009], [0015]), but is silent to the etching containing less than 0.4 wt% of fluoride.
Eckhard teaches an aluminum solder alloy including Si ([0017], [0018]) with a surface that is pickled by an acid ([0025], [0028]) with 20 ppm (0.002 wt%) to 3 wt% HF and particularly preferably 300 to 480 ppm (0.03 to 0.048 wt%) ([0124], [0125], [0133], [0134]) and 0.1 to 20 wt% nitric acid ([0137]).
It would have been obvious to one of ordinary skill in the art for the HF concentration in Li in view of Watanabe to be 20 ppm (0.002 wt%) to 3 wt% and particularly preferably 300 to 480 ppm (0.03 to 0.048 wt%) because pickling aluminum containing silicon (Eckhard [0017], [0018]) with an acid improves surface quality in thermal joining (Eckhard [0128]) where high concentrations of HF are not desirable for economic or ecological reasons (Eckhard [0134]) and an improved result in achieved when HF is used in combination with HNO3 (Eckhard [0137]). In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Li is silent to coating the surface of the intermediate workpiece by immersing the intermediate workpiece in a bath containing a coating material.
Watanabe teaches after removing Si ([0010]-[0012]) electrolytically plating the Al-Si alloy  in a bath ([0014], [0016]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Li to electrolytically plate the sample in a bath because it produces a firmly adhered plating (Watanabe [0012], [0014]) with improved bonding strength (Watanabe [0006]) where plating in Sn improves sliding properties of the fabricated component (Watanabe [0007], [0022]).
Regarding claim 2, Li teaches solution treating at 450, 500, and 550°C for 2 hours (2.2. Heat treatment of SLM-produced AlSi10Mg specimens).
Regarding claim 3, Li teaches water quenching following solution treatment (2.2. Heat treatment of SLM-produced AlSi10Mg specimens).
Regarding claims 4 and 5, Li teaches aging at 180°C for 12 h (2.2. Heat treatment of SLM-produced AlSi10Mg specimens).
Regarding claims 21 and 22, Li teaches fabricating AlSi10Mg specimens by SLM (selective laser melting) using a powder bed and laser (abstract, 1. Introduction, 2.1. AlSi10Mg specimens fabricated by SLM).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li (Li et al. Effect of heat treatment on AlSi10Mg alloy fabricated by selective laser melting: Microstructure evolution, mechanical properties and fracture mechanism. Materials Science & Engineering A 663 (2016) 16-125.) in view of Watanabe (JP H10-077968 machine translation) and Eckhard (US 2018/0222151) as applied to claim 1 above, and further in view of Uzan (Uzan et al. Fatigue of AlSi10Mg specimens fabricated by additive manufacturing selective laser melting (AM-SLM). Materials Science & Engineering A 704 (2017) 229-237.).
Regarding claim 10, Li is silent to stress relieving the raw workpiece.
Uzan teaches an AlSi10Mg sample (abstract)  subject to stress relief treatment  prior to heating at 500°C (2.1. Materials and the AM process).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Li to stress relieve the sample prior to heat treatment because it reduces residual stress (Uzan 2.1. Materials and the AM process).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li (Li et al. Effect of heat treatment on AlSi10Mg alloy fabricated by selective laser melting: Microstructure evolution, mechanical properties and fracture mechanism. Materials Science & Engineering A 663 (2016) 16-125.) in view of Watanabe (JP H10-077968 machine translation), Eckhard (US 2018/0222151), and Uzan (Uzan et al. Fatigue of AlSi10Mg specimens fabricated by additive manufacturing selective laser melting (AM-SLM). Materials Science & Engineering A 704 (2017) 229-237.) as applied to claim 10 above, and further in view of Oide (JP 2000-313947 machine translation).
Regarding claim 11, Li in view of Uzan teaches stress relief treatment at 300°C for 2 h (Uzan 2.1. Materials and the AM process), but is silent to it being for 0.5 to 0.8 hours.
Oide teaches an Al-Mg-Si based aluminum alloy (6000 series aluminum alloy) ([0006]) that undergoes residual stress after manufacturing at 135 to 300°C for 10 to 180 minutes (0.17 to 3 hours) ([0010]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Uzan in view of Watanabe to heat treat to release residual stress for 10 to 180 minutes (0.17 to 3 hours) because it efficiently releases complicated, non-uniform residual stress that result from manufacturing (Oide [0010]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).  
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li (Li et al. Effect of heat treatment on AlSi10Mg alloy fabricated by selective laser melting: Microstructure evolution, mechanical properties and fracture mechanism. Materials Science & Engineering A 663 (2016) 16-125.) in view of Uzan (Uzan et al. Fatigue of AlSi10Mg specimens fabricated by additive manufacturing selective laser melting (AM-SLM). Materials Science & Engineering A 704 (2017) 229-237.), Watanabe (JP H10-077968 machine translation), and Eckhard (US 2018/0222151).
In the event it is determined that the fluoride content of the etchant of Watanabe does not read on that claimed, then the below rejection in view of Eckhard is applied.
Regarding claim 12, Li teaches solution treatment of an AlSi10Mg specimen (i.e. heat-treating the raw workpiece to produce an intermediate workpiece) (2.2. Heat treatment of SLM-produced AlSi10Mg specimens) where after heat treatment the Si solid solubility in the Al matrix significantly decreases and Si precipitates out from the Al matrix (3.1. XRD analysis) such that fine Si particles form and are evenly distributed on the surface of the Al matrix (3.2. Microstructure characterization) (i.e. wherein the heat-treating includes subjecting the raw workpiece to a first temperature environment for a time period to agglomerate a portion of the silicon particles to produce agglomerated silicon particles, wherein the agglomerated silicon particles are disposed on a surface of the intermediate workpiece).
Li is silent to stress reliving the raw workpiece.
Uzan teaches an AlSi10Mg sample (abstract)  subject to stress relief treatment  prior to heating at 500°C (2.1. Materials and the AM process).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Li to stress relieve the sample prior to heat treatment because it reduces residual stress (Uzan 2.1. Materials and the AM process).
Li is silent to etching the intermediate workpiece.
Watanabe teaches improved surface structure of an Al-Si alloy ([0001]) manufactured by heat treatment such as annealing ([0013]) where Si particles cause unevenness of the surface ([0005]) and the alloy is smut (i.e. etched) with a hydrofluoric acid concentration of 40 mL/L or less ([0009], [0015]) to dissolve Si ([0010]-[0012]) that is then electrolytically plated in a bath ([0014], [0016]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in the process of Li to remove the Si particles formed on the surface by etching because it improves the surface structure (Watanabe [0001]) improving sliding characteristics (Watanabe [0007]) allowing subsequent plating to penetrate into the fine recesses of the removed Si particles, firmly adhering to the Al to increase the bonding strength of the plating film (Watanabe [0012]).
Uzan in view of Watanabe teaches etching with a hydrofluoric acid concentration of 40 mL/L or less (Watanabe [0009], [0015]), but is silent to the etchant containing 0.05 to 0.4 wt% fluoride.
Eckhard teaches an aluminum solder alloy including Si ([0017], [0018]) with a surface that is pickled by an acid ([0025], [0028]) with 20 ppm (0.002 wt%) to 3 wt% HF and particularly preferably 300 to 480 ppm (0.03 to 0.048 wt%) ([0124], [0125], [0133], [0134]) and 0.1 to 20 wt% nitric acid ([0137]).
It would have been obvious to one of ordinary skill in the art for the HF concentration in Li in view of Watanabe to be 20 ppm (0.002 wt%) to 3 wt% and particularly preferably 300 to 480 ppm (0.03 to 0.048 wt%) because pickling aluminum containing silicon (Eckhard [0017], [0018]) with an acid improves surface quality in thermal joining (Eckhard [0128]) where high concentrations of HF are not desirable for economic or ecological reasons (Eckhard [0134]) and an improved result in achieved when HF is used in combination with HNO3 (Eckhard [0137]). In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). Further, with respect to the claimed 0.05 to 0.4 wt% fluoride and the particularly preferred range of 300 to 480 ppm (0.03 to 0.048 wt%) (Eckhard [0017], [0018]) the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap but are close. MPEP 2144.05(I).
Li is silent to coating the surface of the intermediate workpiece by immersing the intermediate workpiece in a bath containing a coating material.
Watanabe teaches after removing Si ([0010]-[0012]) electrolytically plating the Al-Si alloy  in a bath ([0014], [0016]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Li to electrolytically plate the sample in a bath because it produces a firmly adhered plating (Watanabe [0012], [0014]) with improved bonding strength (Watanabe [0006]) where plating in Sn improves sliding properties of the fabricated component (Watanabe [0007], [0022]).
Regarding claims 13 and 14, Li teaches solution treating at 450, 500, and 550°C for 2 hours, water quenching (i.e. hardening), then aging at 180°C for 12 h (2.2. Heat treatment of SLM-produced AlSi10Mg specimens).
Regarding claims 15 and 16, Li teaches fabricating the AlSi10Mg specimen by SLM (selective laser melting) using a powder bed and laser (abstract, 1. Introduction, 2.1. AlSi10Mg specimens fabricated by SLM).
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Li (Li et al. Effect of heat treatment on AlSi10Mg alloy fabricated by selective laser melting: Microstructure evolution, mechanical properties and fracture mechanism. Materials Science & Engineering A 663 (2016) 16-125.) in view of Uzan (Uzan et al. Fatigue of AlSi10Mg specimens fabricated by additive manufacturing selective laser melting (AM-SLM). Materials Science & Engineering A 704 (2017) 229-237.), Watanabe (JP H10-077968 machine translation), and Eckhard (US 2018/0222151) as applied to claim 12 above, and further in view of Oide (JP 2000-313947 machine translation).
Regarding claim 17, Li in view of Uzan teaches stress relief treatment at 300°C for 2 h (Uzan 2.1. Materials and the AM process), but is silent to it being for 0.5 to 0.8 hours.
 Oide teaches an Al-Mg-Si based aluminum alloy (6000 series aluminum alloy) ([0006]) that undergoes residual stress after manufacturing at 135 to 300°C for 10 to 180 minutes (0.17 to 3 hours) ([0010]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Uzan in view of Watanabe to heat treat to release residual stress for 10 to 180 minutes (0.17 to 3 hours) because it efficiently releases complicated, non-uniform residual stress that result from manufacturing (Oide [0010]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).  
Related Art
Lunder (Lunder et al. Pretreatment of aluminum alloy 6060 by selective removal of surface intermetallics. Corrosion. July 2004. 622-631.)
	Lunder teaches an AA6060 alloy with 0.42% Si that is homogenized and aged to obtain a T6 condition (Materials) then alpha-Al(Fe,Mn)Si particles were removed from the surface by etching in nitric fluoric acid with 0.4% HF (Removal of Surface Intermetallics) then specimens were coating with a structural epoxy adhesive (FFC Testing).
Osada (Osada. Distribution of alpha-AlFeSi and beta-AlFeSi particles in surface layer of AA6063 alloy billets after heat treatment. Journal of Materials Science 39 (2004) 1227-1231.)
	Osada teaches Al-Mg-Si alloys with alpha-AlFeSi and beta-AlFeSi particles on the surface layer that are removed after heat treatment at 580°C for 2 hours to improve quality of anodizing performance (abstract, 4. Conclusion).
Fathi (Fathi et al. On microstructure and corrosion behavior of AlSi10Mg alloy with low surface roughness fabricated by direct metal laser sintering. Corrosion Science 157 (2019) 126-145.)
	Fathi teaches AlSi10Mg parts with a coarse eutectic Si network that control/deteriorate electrochemical performance (abstract) manufactured by 3D printing (2.1. Materials and DMLS process) with partially melted particles attached to the surface (2.1. Surface topography in As-Printed condition).
Watanabe (JP H10-077968 machine translation)
	Watanabe teaches improved surface structure of an Al-Si alloy ([0001]) manufactured by heat treatment such as annealing ([0013]) where Si particles cause unevenness of the surface ([0005]) and the alloy is smut with a hydrofluoric acid concentration of 40 mL/L or less ([0009], [0015]) to dissolve Si ([0010]-[0012]) that is then electrolytically plated in a bath ([0014], [0016]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735 


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735